      Case 2:19-cv-00586-MHT-SMD Document 15 Filed 07/14/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHARLES EUGENE MOORE,                      )
                                           )
        Plaintiff,                         )
                                           )            CIVIL ACTION NO.
        v.                                 )              2:19cv586-MHT
                                           )                   (WO)
WILLIAM STREETER AND JOEY                  )
CRAIG,                                     )
                                           )
        Defendants.                        )

                                        OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate,

filed     this         lawsuit     contending      that     his       rights       were

violated          in    disciplinary       proceedings          against       him    in

July     2019          during     his    incarceration           at    the        Kilby

Correctional Facility.                  This lawsuit is now before the

court        on    the     recommendation          of     the     United         States

Magistrate             Judge    that    plaintiff’s       federal          claims    be

dismissed          and     that    the     court        decline       to    exercise

jurisdiction over his state-law claims.                               Also before

the      court           are      plaintiff’s           objections          to      the

recommendation.                 After    an    independent         and      de     novo
   Case 2:19-cv-00586-MHT-SMD Document 15 Filed 07/14/20 Page 2 of 2



review   of    the    record,      the    court     concludes       that

plaintiff’s    objections      should     be   overruled      and      the

magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 14th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
